

116 HR 1187 IH: Judgment And Responsibility in Executing Determinations for Security Clearance Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1187IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Espaillat introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Intelligence Reform and Terrorism Prevention Act of 2004 to require congressional
			 notification if relatives or financial associates of the President are
			 granted security clearances contrary to the advice or recommendation of a
			 background investigation or determination of an adjudicating agency, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Judgment And Responsibility in Executing Determinations for Security Clearance Act or the JARED Security Clearance Act of 2019. 2.Notification to Congress for certain security clearance determinations for relatives or financial associates of the President (a)In generalSection 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341) is amended by adding at the end the following:
				
					(k)Relatives and financial associates of the President
 (1)In generalThe Chief of Staff of the White House shall notify (in writing) the Members of Congress specified in section 503(c)(2) of the National Security Act of 1947 if the President or any other individual grants a security clearance or access determination with respect to a covered individual contrary to—
 (A)the recommendations of the Federal Bureau of Investigation with respect to any background investigation for a covered individual who is an employee of the White House or the Executive Office of the President; or
 (B)the determination of any agency. (2)DeadlineThe notification under paragraph (1) shall occur not later than 5 days after the President or other such individual makes the contrary determination.
 (3)Definition of covered individualIn this subsection, the term covered individual means— (A)any relative (as that term is defined in section 3110(a)(3) of title 5, United States Code) of the President; and
 (B)any individual who has entered into a contract, or is currently in contract negotiations with, the President or an entity in which the President has a financial interest..
			(b)Application
 (1)In generalThe amendment made by subsection (a) shall apply to any contrary determination described in paragraph (1) of subsection (k) of section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341), as added by subsection (a), made before, on, or after the date of enactment of this Act.
 (2)Retroactive determinationWith respect to any contrary determination under such paragraph (1) made before the date of enactment of this Act, the notification required under such paragraph shall be made not later than 5 days after the date of enactment of this Act.
				(3)Readjudication
 (A)In generalThe security clearance or access determination of any covered individual (as that term is defined in subsection (k) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341), as added by subsection (a)) subject to notification under paragraph (2) shall be revoked.
 (B)ReadjudicationA subsequent background investigation and agency adjudication is required before a security clearance or access determination may be granted to such covered individual.
					